apr significant index no cr clep aod internal_revenue_service national_office technical_advice_memorandum district_director chief ep eo division taxpayer's name taxpayer's address taxpayer's identification_number years involved forward issues does income on an amount set_aside as an existing reserve for post-retirement medical or life_insurance benefits under sec_512 of the internal_revenue_code act to increase the existing reserve do claims for benetits act to decrease the existing reserve may the existing reserve for post-retirement medical or life_insurance benefits under code sec_512 be used to provide medical benefits for active employees would payments for active employee medical benetits affect the characterization of the reserve as an existing reserve a should all income other than income from an existing reserve be included in computing the unrelated_business_taxable_income ubti of a voluntary employees’ beneficiary association veba that is exempt from tax under code sec_501 if one account is maintained for the veba that consists of four separate claims reserves that are accounted for separately b s income from tax-exempt_bonds maintained in one of the claims reserves considered exempt_function_income all district_director how are amounts set_aside in existing reserves and additional reserves for post-retirement medical or life_insurance benefits taken into account when computing the ubti of a veba what effect if any do the tilings of separate forms for each claims reserve have on the computations of ubt for the years involved do such separate filings create separate veba's facts the company established the the plan on date the plan was funded through a corporation rather than a_trust that has been recognized as exempt from federal_income_tax as a veba under sec_501 of the internal_revenue_code in the company fully funded the accrued liability for the post- retirement medical and dental benefits as of date the company had set_aside a total amount of assets in the veba equal to dollar_figure as an existing reserve for post-retirement medical or life_insurance benefits under code sec_512 this reserve will hereafter be referred to as the existing reserve as of date the veba also contained employer contributions in the amount of dollar_figure that were not deductible for the company's taxable_year that contained date or for any prior taxable_year the nondeductible amount was not treated as part of the existing reserve in accordance with sec_1_512_a_-5t q a-4 a of the regulations the existing reserve was held in a bank account from which all claims for post-retirement medical and life_insurance benefits would be paid until the veba also maintained in the same bank account under separate_accounting two other claims reserves that provided for the payment of other types of claims a second reserve provided for medical and dental benefits of active employees the active employee medical claims reserve a third reserve provided for long-term disability benefits of employees the long-term disability reserve in separate bank accounts were established for each of these three reserves additionally a fourth reserve was established in to provide for post-retirement medical benefits for employees that were active employees as of the post-retirement defra medical reserve a contribution of dollar_figure was made in to the post-retirement defra medical reserve in a transfer of dollar_figure was made from the existing reserve to the active employee medical claims reserve_account in a transfer of dollar_figure was made from the existing reserve to the active employee medical claims reserve there were no other transfers from the existing reserve to any other account or reserve after on date the net assets of the corporate veba were transferred to four separate trusts each trust filed a separate form_990 for the two day period of june and date the names of the four trusts are the district_director determination_letter each dated date recognizing its status as an exempt_organization under sec_501 of the code each trust has received a tavorable form 990-t was filed by the for the two day period of june and date forms 990-t were filed for the veba corporation for the fiscal years ended date and date the corporate veba reported on form_990 for the taxable_year ended date that the various amounts of assets had been invested in tax-exempt instruments primarily tax-exempt mutual funds applicable law sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall if they would otherwise be deductible be deductible subject_to the limitation of sub sec_419 under sec_419 for the taxable_year in which paid sec_419 of the code provides that the deduction allowable under sec_419 shall not exceed the qualified_cost of the welfare_benefit_fund for the taxable_year sec_419 of the code defines the qualified_cost as equal to the sum of the qualified_direct_cost for the taxable_year as defined under sec_419 plus the amount of any addition to a qualified_asset_account for the taxable_year subject_to the limitation contained in sec_419a less the after-tax_income of the welfare_benefit_fund for the taxable_year sec_419a of the code defines a qualified_asset_account and the limitations on additions to that account sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount in such account exceeding the account limit sec_419a of the code provides that the account limit may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for post-retirement medical or life_insurance benefits sec_419a of the code provides that the account limit under sec_419a is adjusted for existing excess reserves by increasing the account limit by fixed percentages of any existing excess reserves in each of the first four taxable years to which sec_419a applies percent for the first such year reduced percentage points each year for the succeeding three such years sec_419a applies to welfare_benefit funds which as of date had district_director ‘ assets set_aside for purposes described in sub sec_419a for purposes of computing the increase under subparagraph 419a f for any taxable_year the existing_excess_reserve means the excess if any of the amount of assets set_aside at the close of the first taxable_year ending after date for purposes described in sub sec_419a over the account limit determined under sec_419a without regard to paragraph 419a f for the taxable_year for which such increase is being computed sec_419a of the code contains rules for mandatory and permissive aggregation of welfare_benefit funds maintained by the same employer sec_419a requires that all welfare_benefit funds of an employer be treated as one fund in applying certain limits imposed by sec_419a this aggregation requirement applies to the following statutory provisions first all welfare_benefit funds of an employer must be aggregated in calculating the limit imposed by sec_419a on the amount of disability benefits payable to an individual and in calculating the limit imposed by sec_419a on the amount of sub supplemental unemployment_compensation benefit or severance_pay benefits payable to any individual that may be taken into account in determining the qualified_asset_account limit under sec_419a applicable to disability sub or severance_pay benefits second all welfare_benefit funds of an employer must be aggregated in applying sec_419a to determine the amount to be treated as an annual_addition to a defined_contribution_plan of a key_employee arising out of an allocation to a separate_account for post-retirement medical or life_insurance benefits payable to that key_employee finally all welfare_benefit funds of an employer must be aggregated in applying sec_419a which imposes a limit of dollar_figure on the aggregate amount of post- retirement life_insurance provided to any employee that may be taken into account in calculating the amount of the reserve that the employer may fund over the working lives of the covered participants in accordance with sec_419a sec_419a of the code permits an employer at its election to treat two or more of its welfare_benefit finds as one fund other than for purposes of the provisions to which mandatory aggregation rules apply to the extent that this treatment is not inconsistent with the purposes of sec_419 sec_419a or sec_512 sec_501 of the code describes as exempt as provided under sec_501 a voluntary_employees'_beneficiary_associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 of the income_tax regulations provides that the life sick accident or other_benefits provided by a veba must be payable to its members their dependents or their designated beneficiaries and that a veba is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits district_director sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of a veba may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 of the regulations sec_505 of the code provides in part that an organization will not be treated as exempt under sec_501 unless it has given notice to the secretary of treasury in accordance with treasury regulations sec_1_505_c_-1t q a-3 through of the regulations describe the method of notification in accordance with sec_505 for sec_501 c organizations or trusts organized after date sec_511 of the code imposes a tax on the ubti as defined in sec_512 of the code of any organization other than a_trust described in sec_511 or an organization described in sec_501 which is exempt from tax under sec_501 sec_511 of the code imposes a tax on the ubti as defined in sec_512 of the code of every trust which is exempt from tax under sec_501 and which if it were not for such exemption would be subject_to taxation under subchapter_j relating to estates trusts beneficiaries and decedents sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter that are directly connected with the production of the gross_income excluding exempt_function_income both the gross_income and the deductions taken into account under this paragraph are computed with certain modifications provided in sec_512 relating to net operating losses and charitable_contributions sec_512 of the code defines exempt_function_income as the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the exempt purposes of the organization exempt_function_income includes all income which is set_aside for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with such purposes sec_512 of the code provides that a setaside for the payment of life sick accident or other_benefits may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419 for post-retirement medical benefits pos district_director sec_512 of the code provides that sec_512 does not apply to income attributable to an existing reserve for post-retirement medical or life_insurance benefits sec_512 id of the code provides that the existing reserve for post- retirement medical or life_insurance benefits is the greater of the amount of assets set_aside for purposes of post-retirement medical or life_insurance benefits to be provided to covered employees as of the close of the last plan_year ending before the date of the enactment of the tax_reform_act_of_1984 or on date sec_512 of the code provides that all payments during plan years ending on or after the date of the enactment of the tax_reform_act_of_1984 of post-retirement medical benefits or life_insurance benefits shall be charged against the reserve referred to in subclause ii except to the extent provided in regulations prescribed by the secretary all plans of an employer are treated as one plan for purposes of the preceding sentence sec_1_512_a_-5t q a-3 a of the income_tax regulations temporary provides that the amounts set_aside ina veba to provide for the payment of life sick accident or other_benefits may not be taken into account for purposes of determining exempt_function_income to the extent that such amounts exceed the qualified_asset_account limit determined under sec_419a and sec_419a in calculating the qualified_asset_account limit for this purpose a reserve for post-retirement medical benefits under sec_419a is not to be taken into account sec_1_512_a_-5t q a-3 b of the regulations provides that the exempt_function_income of a veba includes member contributions both employee and employer contributions and other income of the veba including earnings on member contributions that is set_aside for the payment of life sick accident or other_benefits to the extent that the total amount set_aside does not exceed the qualified_asset_account limit for such taxable_year of the organization accordingly the unrelated_business_taxable_income of a veba for a taxable_year of the organization generally will equal the lesser_of the income of the veba excluding member contributions or the excess of the total amount set_aside including member contributions over the qualified_asset_account limit calculated without regard to the otherwise permitted reserve for post-retirement medical benefits for the taxable_year sec_1 a -st q a-4 a of the regulations states that sec_512 of the code provides that income that is either directly or indirectly attributable to existing reserves for post-retirement medical or life_insurance benefits will not be treated as unrelated_business_taxable_income ’ an existing reserve for post-retirement medical or life_insurance ' the temporary regulations refer to section dollar_figure a e iti d rather than sec_2 district_director benefits is the total amount of assets actually set_aside in a veba on date or the end of taxable_year of the veba ending before date calculated in the manner set forth in q a-3 reduced by certain employer contributions to the fund that are nondeductible for the taxable_year of the employer containing date or any prior taxable_year and that were made for purposes of providing such post-retirement benefits sec_1 a -st q a-4 b of the regulations provides that sec_512 e ii applies to existing reserves for such post-retirement benefits only to the extent that such existing reserves do not exceed the amount that could be accumulated under the principles set forth in revenue rulings 1969_2_cb_28 1969_2_cb_29 and 1973_2_cb_40 amounts attributable to such excess existing reserves are not within the transition rule even though they were actually set_aside on date sec_1_512_a_-5t q a-4 c of the regulations provides that all post-retirement medical or life_insurance benefits provided after date are to be charged first against the existing reserves for post-retirement medical benefits or for post-retirement life_insurance benefits as the case may be and second against all other accounts for purposes of sec_512 id all plans of an employer providing post-retirement medical benefits are to be treated as one plan and all plans of an employer providing post-retirement life_insurance benefits are to be treated as one plan sec_1_512_a_-5t q a-4 d of the regulations provides that in calculating the unrelated_business_taxable_income of a veba the total income of the veba is reduced by the income attributable to existing reserves before such income is compared to the excess of the total amount set_aside as of the close of the taxable_year over the qualified_asset_account limit for the taxable_year sec_103 of the code provides that except as provided in sub sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides exceptions to sec_103 for private_activity_bonds arbitrage_bonds and bonds not in_registered_form sec_103 defines a state_or_local_bond as an obligation of a state or political_subdivision thereof a e ii because they were published before the pertinent section was renumbered by section a b of the tax_reform_act_of_1986 the new numbering will be hereafter referenced in this memorandum pc district_director rationale issue - does income on an amount set_aside as an existing reserve for post-retirement medical or life_insurance benefits under sec_512 of the internal_revenue_code act to increase the existing reserve do claims for benefits act to decrease the existing reserve the existing reserve defined in code sec_512 is established for a different purpose than the existing_excess_reserve defined in code sec_419a the primary purpose of the existing reserve defined in sec_512 is to calculate unrelated_business_income_tax ubit the primary purpose of the existing_excess_reserve defined in sec_419a f is to phase out over the four-year period following the effective date of sec_419a an increase in the qualified_asset_account limit calculated under sec_419a this technical_advice_memorandum addresses the effect of the existing reserve for post-retirement medical or life_insurance benefits on the calculation of ubit under sec_512 it does not consider the manner in which the account limit under sec_419a is affected by the transition rule_of sec_419a the latter issue was not one of the issues identified in the technical_advice request the existing reserve established in the plan on date was in the amount of dollar_figure in subsequent years for the purposes of calculating ubit the existing reserve was decreased by net claims claims minus employee contributions and increased by realized earnings by date the existing reserve after being accounted for in this fashion had grown to dollar_figure according to the information submitted by the company realized earnings consisted of earnings only on existing assets unrealized gains or losses were excluded sec_1_512_a_-5t q a-4 a of the regulations states that code sec_512 provides that income that is either directly or indirectly attributable to the existing reserve defined in sec_512 will not be treated as unrelated_business_taxable_income ubti because earnings_of the existing reserve are directly attributable to the existing reserve such earnings shall not be treated as ubti furthermore earnings on such earings are indirectly attributable to the existing reserve and also should not be treated as ubti thus one method of calculating ubti so that earnings and earnings on the earnings on the existing reserve are not treated as ubti would be to view the existing reserve as increasing in subsequent years due to income that is directly or indirectly attributable to the existing reserve alternatively the existing reserve could be viewed as frozen with the earnings that are not treated as ubti calculated separately either of these approaches should produce the same result sec_1_512_a_-5t q a-4 c of the regulations provides that all post-retirement medical or life_insurance benefits provided after date are to be charged first against the existing reserve and second against all other_amounts the reduction of the existing reserve under sec_512 by the amount by which claims for applicable benefits in years after july 2b district_director exceed retiree contributions is consistent with this regulation section the amount must be charged against the existing reserve until the existing reserve has been reduced to zero issue - may the existing reserve for post-retirement medical or life_insurance benefits under code sec_512 be used to provide medical benefits for active employees would payments for active employee medical benefits affect the characterization of the reserve as an existing reserve if amounts attributed by the company to an existing reserve for post-retirement medical benefits were actually set_aside in the corporate veba on date for the purpose of providing such benefits the subsequent use of those funds to pay medical benefits for active employees would not affect the characterization of the reserve as an existing reserve see sec_1_512_a_-5t q a-4 c of the regulations whether those amounts were actually set_aside for the purpose of providing post- retirement medical benefits is a factual question which should be determined taking into account all of the facts and circumstances facts and circumstances to be taken into account should include how the amounts in the reserve were ultimately applied however the information provided to us does suggest that the amounts the company attributes to the existing reserve had indeed been set_aside for the purpose of providing post-retirement medical benefits compare 103_tc_216 affd 142_f3d_546 in particular the company's submission dated date indicates that taxpayer fully funded the accrued liability for the post-retirement medical benefits in well in advance of the enactment of the deficit_reduction_act_of_1984 sec_1_512_a_-5t q a-4 b of the regulations provides that the transition rule_of sec_512 applies to existing reserves for post-retirement benefits only to the extent that those existing reserves do not exceed the amount that could be accumulated under the principles set forth in revenue rulings and we are not here opining on whether the requirements of those revenue rulings were in fact met in this regard the company states in its submission that the plan's actuarial report indicates that the amount of the allowable deductible contribution was calculated based on the principles of revrul_73_599 issue a should all income other than income from an existing reserve be included in computing the ubt of a veba that is exempt from tax under code sec_501 if one account is maintained for the veba but consists of four separate claims reserves that are even if the use of the existing reserve for active benefits would constitute a reversion under sec_4976 of the code that section does not apply in this case because contributions to the existing reserve predate the effective date of sec_419 and were therefore not deducted under that section see sec_4976 ay district_director accounted for separately issue b is income from tax-exempt_bonds maintained in one of the claims reserves considered exempt_function_income a calculation of ubti sec_512 and temporary_regulation sec_1_512_a_-5t provide rules for calculating the exempt_function_income and ubti of a veba there is no provision for calculating exempt_function_income or ubti separately for each account or reserve within a veba therefore ubti should be computed for the corporate veba as a whole prior to the transfer of assets to four separate veba's on date with respect to the period beginning on date since all of the trusts are welfare_benefit funds of the same employer sec_419a applies and requires that these four trusts be treated as one fund in determining the account limit components and other_amounts specified in that section the calculation of the ubti of a welfare_benefit_fund is not among the calculations expressly subject_to mandatory aggregation under sec_419a and no regulations have been published prescribing specific methods of calculation for use in a case in which the same employer contributes to two or more welfare_benefit finds covering its employees moreover the company has not elected voluntary aggregation under sec_419a of the trusts involved in this ruling_request therefore a separate_account limit under sec_419a must be calculated for each of the trusts maintained by company because each of the separate trusts qualifies as a veba under sec_501 the determination of ubti must be made in accordance with the special rules provided under sec_512 including the limitation on setasides contained in sec_512 this limitation in turn is dependent upon the calculation of the account limit under sec_419a as explained above however the calculation of this account limit as it applies to each of the separate trusts is not affected by any of the items or account limit components subject_to mandatory aggregation accordingly the requirements of sec_512 will be applied separately to each of the four trusts involved in this case in order to determine the amount of income if any of each trust that is subject_to ubit imposed by sec_511 b income from tax-exempt_bonds as provided under temporary_regulation sec_1_512_a_-5t q a-3 b ubti ofa veba for a taxable_year generally will equal the lesser_of two amounts the income of the veba for the taxable_year excluding member contributions or the excess of the total amount set_aside as of the close of the taxable_year o district_director li including member contributions over the qualified_asset_account limit calculated without regard to the otherwise permitted reserve for post-retirement medical benefits for the taxable_year for purposes of the first prong of the foregoing test income of the veba as used in the regulation means gross_income as used in sec_512 the term gross_income is not given a special definition under sec_512 of the code and therefore the meaning of that term under sec_61 controls code sec_61 defines gross_income as all income from whatever source derived except as otherwise provided code sec_101 et seq specify various exclusions from gross_income sec_103 of the code generally excludes interest on tax-exempt_bonds from gross_income thus we conclude that to the extent interest on tax-exempt_bonds is excluded from gross_income under sec_61 by reason of sec_103 it is also excluded from gross_income of a veba under sec_512 therefore such income is not included in the income of the veba under regulation sec_1_512_a_-5t q a b however pursuant to that regulation the value of the taxpayer's assets including amounts received as interest on tax-exempt_bonds would be included in the amount set_aside to provide welfare benefits in determining the amount of the excess setaside under the second prong of the test which is the amount by which the amount set_aside as of the close of the taxable_year exceeds the veba's qualified_asset_account limit as computed generally under sec_419 and sec_419a of the code calculated without regard to the otherwise permitted reserve for post- retirement benefits thus if in any taxable_year of the veba the excess setaside is less than the veba's income the amount of the excess setaside would generally be ubti to the veba issue - how are amounts set_aside in existing reserves and additional reserves for post- retirement medical or life_insurance benefits taken into account when computing the ubti of a veba the calculation of ubti is adjusted to account for existing reserves and additional reserves in the following manner the ubti of a veba is equal to the lesser_of the income of the veba or the excess of the total amount set_aside at the end of the taxable_year including member contributions over the qualified_asset_account limit for the taxable_year see sec_1_512_a_-5t q a-3 b of the regulations the income of the veba is adjusted as a result of the transition rule involving an existing reserve under sec_512 the qualified_asset_account limit is adjusted as a result of the transition rule involving an existing reserve under sec_419a sec_512 a -st q a-4 a of the regulations provides that income that is either directly or indirectly attributable to existing reserves for post-retirement medical or life_insurance benefits will not be treated as ubti sec_1 a -st q a-4 d of the regulations provides that in calculating the ubti of a veba the total income of the veba is reduced by the income directly or indirectly attributable to existing reserves before such income is compared to the excess of the total amount set_aside as of the close of the taxable_year over the qualified_asset_account limit for the taxable_year the excess setaside district_director sec_1_512_a_-5t q a-3 b provides that the qualified_asset_account limit is calculated without regard to the otherwise permitted reserve for post-retirement medical benefits thus the excess setaside for a taxable_year is generally equal to the difference between the total amount in the account at the end of the year and the qualified_asset_account limit as computed generally under sec_419 and sec_419a without regard to the otherwise permitted reserve for post-retirement benefits issue - what effect if any do the filings of separate forms for each claims reserve have on the computations of ubti do the separate filings create separate veba's on date the company shifted all of the assets of the corporate veba to four trusts established for the original four claims reserves that were maintained under the corporate veba the company filed forms for the four trusts for the short taxable_year covering the period date and date the company filed forms 990-t for the corporate veba and the post retirement defra excess trust for the taxable_year ended date as of date each of the four separate trusts which subsequently received favorable determination letters as to their exempt status under sec_501 is considered a separate veba accordingly any calculations of ubti or ubit should be done separately for each of the four separate trusts on or after date the filings of form_990 did not in themselves create separate veba's the execution of separate trust documents and receipt of favorable determination letters were necessary to create separate veba's conclusions income on an amount set_aside as an existing reserve for post-retirement medical or life_insurance benefits under sec_512 of the code acts to increase the existing reserve and claims for benefits act to decrease the existing reserve ifamounts attributed by the company to an existing reserve for post-retirement medical or life_insurance benefits were actually set_aside in the corporate veba for that purpose on date then the subsequent use of those funds to pay medical benefits for active employees would not affect the characterization of the reserve as an existing reserve a allincome of a veba other than income from an existing reserve is included in computing the ubti of a veba even though the veba consists of four separate claims reserves that are accounted for separately b in computing ubti income from tax-exempt_bonds is not treated as exempt_function_income of the veba however such income affects the amount of assets available to pay benefits and thus may indirectly affect the computation of ubti co he district_director amounts set_aside in existing reserves and additional reserves for post-retirement medical or life_insurance benefits are taken into account in accordance with sec_1 a -st q a-4 a and d of the regulations when computing the ubti of the veba separate veba's were created by the execution of separate trust documents as of date the filings of separate forms did not in themselves create separate veba's note that this memorandum addresses only the issues raised in the request for technical_advice specifically this memorandum does not address whether deductions taken by the taxpayer for contributions to the veba's were properly computed in accordance with sec_419 and sec_419a of the code --- end ---
